        Case 4:18-cv-00824-MWB Document 26 Filed 10/29/18 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL L. MCLAUGHLIN,                      :      No. 4:18-CV-00824
                                          :
                   Plaintiff,             :      (Judge Brann)
                                          :
      v.                                  :
                                          :
LOCK HAVEN UNIVERSITY,                    :
                                          :
                   Defendant.             :

                                     ORDER

      AND NOW, this 29th day of October 2018, in light of Douglas N.

Engelman, Esquire’s Letter to the Court indicating that the matter has settled, ECF

No. 25, IT IS HEREBY ORDERED that this action is dismissed without costs

and with prejudice to the right of either party, upon good cause shown, to reinstate

the action within sixty (60) days if the settlement is not consummated.



                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
